Citation Nr: 1626527	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  15-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service in the Navy from June 1962 to September 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for tinnitus.  He has asserted that his current tinnitus is due to his noise exposure during active duty service.  The Veteran's service records reflect he served as a medic attached to a Marine unit.  During his hearing before the undersigned VLJ, he testified his duties often required him to be around loud weapons, including machine guns, without hearing protection.  

The Veteran was provided with a VA examination regarding ear conditions in December 2014, however this examiner did not provide any opinion relating to his tinnitus.  Tinnitus is a disorder capable of lay observation, and therefore the Veteran's competent lay descriptions are sufficient to establish a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Because the evidence reflects a current diagnosis and indicates a possible relationship to noise exposure during active duty service, remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding the etiology of his current tinnitus.  The examiner should be provided with the Veteran's complete electronic claims file, and a full rationale should be provided for any opinion expressed.  The examiner is asked to answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current tinnitus began during, or was otherwise caused by, his active duty service?  The examiner's attention is directed to the Veteran's October 2015 testimony regarding exposure to excessive noise in service.

2. Then, readjudicate the appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an adequate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






